DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-9, 12-20
Withdrawn: 
16-20
Rejected:
1-9, 12-15
Amended: 
1, 2, 5, 13-15
New: 
NONE
Independent:
1, 2, 5


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat (US 8,999,079) in view of De Smet (US 2016/0002761).

Concerning the amendment to independent claims 1, 2, and 5, Kamat teaches said aging/thermal treating takes place at 150-425°F (66-218°C) (column 10, lines 9, 29), and may comprise a plurality of aging steps, which overlaps the claimed temperature range, and therefore overlaps the claimed underaging step. Kamat teaches aging for typically <30 hrs (see Fig. 20, etc), which overlaps the claimed aging time. 
Kamat does not teach the typical homogenization temperature and time, hot rolling exit temperature and thickness (cl. 1, 3, 5), or solutionizing temperature. However, De Smet, who is also drawn to forming Al-Mg-Si rolled sheet, teaches typical homogenizing temperatures of 540-580°C for time>=2 hr (see DeSmer [0031-0032]), hot rolling exit temperature of >=260°C (see De Smet [0033]) and thickness -7.5mm, and solutionizing at 530-560°C are suitable to form 6xxx sheet with excellent properties (see example, De Smet [0057-0062]). It would have been obvious to use the parameters of heat treating taught by De Smet for the process of forming sheet taught by Kamat, because De Smet teaches said parameters provide sufficient homogenization, sufficient solutionizing, and good anisotropy properties. 
Concerning claims 2-4, Kamat teaches casting by either DC casting or continuous casting (column 2 lines 46-47), and the above mentioned steps can take place in a batch or continuous 
Concerning claim 5, Kamat teaches hot rolling can be followed by quenching (column 3 lines 4-16). 
Concerning claims 6-9, the instant "pre-aging" or "re-aging" or "underaging" as well as the time and temperatures of such are held to be met by Kamat's teachings of one or a plurality of heat treatments between 150-425°F (Kamat column 10, lines 4-30), for typically <30 hrs (see Fig. 20, etc).
Concerning claims 13-15, Kamat teaches an overlapping Al-Mg-Si-Cu alloy composition, see Kamat at column 19 lines 42-51, column 20 lines 30-42.

Response to Amendment
In the response filed on 4/12/21 applicant amended claims 1, 2, 5, 13-15, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
The Amendment to claims 13-15 overcomes the rejections under 35 USC 112 noted in the previous Office Action.
Applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest the amended aging temperature and times has not been found persuasive. As set forth supra, Kamat teaches said aging/thermal treating takes place at 150-425°F (66-218°C) (column 10 lines 9, 29), for typically <30 hrs (see Fig. 14-23, etc), and may comprise a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/21/21